Citation Nr: 0629861	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  04-03 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injury to the hands and feet.

2.  Entitlement to a higher (compensable) rating for service-
connected hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from May 1949 to August 
1952.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2003 decision by the RO in Cleveland, 
Ohio that, in pertinent part, granted service connection and 
a 0 percent rating for bilateral hearing loss, and denied 
service connection for residuals of cold injury to the hands 
and feet.  A videoconference hearing was held before the 
undersigned Veterans Law Judge in June 2006.  

The issue of entitlement to a higher rating for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  The veteran's current foot disabilities did not arise in 
service and were not caused by any incident of service, 
including claimed cold injury.

2.  The medical evidence does not show that the veteran 
currently has residuals of a cold injury to the hands which 
is related to military service. 




CONCLUSION OF LAW

A cold injury to the hands and feet was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).     Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a letter dated in April 2002, prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  A May 2006 
letter advised the veteran how disability evaluations and 
effective dates are assigned, and the type evidence which 
impacts those determinations.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and VA outpatient 
treatment reports and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  
 There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Pelegrini, 
supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, 
as the Board concludes below that the preponderance of the 
evidence is against the appellant's claim for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).


Analysis

The veteran claims service connection for residuals of cold 
injury to the hands and feet, which he asserts were incurred 
during military service in Korea.  He contends that he was an 
ammunition driver when his hands and feet were frostbitten, 
and he had to treat his frostbite himself as he received no 
medical care.  He asserts that VA provided him with special 
shoes in 1952 due to his frostbite residuals.

Although the veteran's service medical records are on file, 
his service personnel records are unavailable, having been 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC).  The veteran's DD Form 214 does not reflect 
any combat citations.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

Service incurrence will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.307, 3.309 (2005).

Service connection requires medical evidence of a current 
disability; medical, or in some cases lay, evidence of in-
service incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

On medical examination performed for enlistment purposes in 
May 1949, the examiner noted 1st degree pes planus, 
asymptomatic.  On separation medical examination in August 
1952, the veteran's feet and upper extremities were listed as 
normal.  The service medical records are negative for 
treatment of a cold injury to the hands or feet, and are 
negative for a diagnosis of a chronic disability of the hands 
or feet, other than pes planus (flat feet) which was 
diagnosed on entry into military service.

In November 1952, the veteran filed a claim for service 
connection for a knee disability.  He did not mention a 
disability of the hands or feet.

VA progress notes dated from 1952 to 1960 reflect treatment 
for a knee disability, but do not reflect treatment for 
disabilities of the hands or feet.

In April 2002, the veteran filed a claim for service 
connection for residuals of cold injury to his hands and 
feet.  He asserted that a VA medical center provided him with 
special shoes in 1953.

Post-service medical records, include VA progress notes from 
December 1952 to May 1960, are negative for a disability of 
the hands or feet until 2001.  VA medical records dated from 
2001 to 2002 reflect treatment for plantar fasciitis of the 
feet.  In August 2001, the veteran complained of diffuse pain 
in his feet, and more specifically in his arches.  The 
diagnosis was plantar fasciitis.  Orthotic footwear was 
prescribed.  A December 2001 VA podiatry note reflects that 
the veteran complained of plantar fasciitis.  He said that he 
was given custom molded shoes 40 to 50 years ago, but he 
stopped using them because they were ugly.  On examination, 
the examiner noted hallux limitus, calcaneal eversion 
bilaterally, and lowering of the arch bilaterally.  Forefoot 
valgus was also noted.  The diagnostic assessment was 
forefoot valgus with compensatory pronation.  No other foot 
disabilities were noted.  A February 2002 VA podiatry note 
reflects that the veteran was seen for follow-up of plantar 
fasciitis.  

A March 2002 VA outpatient treatment record reflects that the 
veteran's active medical problems included obesity, diabetes 
mellitus, and plantar fasciitis.  The examiner noted that the 
veteran had been seen in the podiatry department for plantar 
fasciitis, and had been given orthotic footwear.

At an August 2003 VA examination, the examiner noted that he 
had reviewed the veteran's claims file and medical records.  
He noted the veteran's report of frostbite in service.  After 
an examination, he noted that the veteran was markedly 
overweight and had a back disability.  He found no evidence 
of any permanent effects of cold injury, such as frostbite to 
either the upper or lower extremities.  He indicated that the 
veteran had flat feet, which was most probably inherited and 
related to his obesity.  He opined that the veteran's minor 
weakness in dorsiflexion of the toes of the right foot was 
related to his multiple back surgeries.

VA podiatry notes dated in March 2004 and November 2004 
reflect that the veteran received diabetic foot care.  In 
March 2004, it was noted that diabetic shoes did not work 
well for him, and he preferred his custom molded shoes.

An April 2004 VA discharge summary reflects that the veteran 
was hospitalized for post-traumatic stress disorder (PTSD).  
An inpatient medical evaluation during this admission 
reflects that the veteran reported that he had special shoes 
since 1953 due to frostbite.  One of the Axis III diagnoses 
noted on discharge was residuals from frostbite to hands and 
feet in Korean War with cold intolerance and pain.  

The veteran has asserted that he incurred cold injuries to 
the hands and feet during his period of active service.  As a 
layman, he is not competent to render an opinion regarding 
diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Similarly, the veteran's self-reported lay 
history, transcribed in some of the post-service medical 
records, that he had frostbite of the hands and feet in 
service, does not constitute competent medical evidence of 
causality.  LeShore v. Brown, 8 Vet. App. 406 (1995). 

The medical evidence does not show that the veteran incurred 
frostbite of the hands or feet during service.  There is no 
evidence of treatment for a foot or hand disability for 
nearly 50 years after service.  Although the veteran contends 
that he was given orthopedic shoes by VA in the 1950s for 
frostbite residuals, there is no medical evidence of such 
treatment.  In recent years, the veteran has been given 
orthotic footwear for plantar fasciitis, not for claimed 
frostbite residuals.  There is no medical evidence linking 
any current hand or foot disability with claimed frostbite in 
service.

The preponderance of the evidence is against the veteran's 
claim for service connection for residuals of a cold injury 
to the hands and feet.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 


ORDER

Service connection for residuals of cold injury to the hands 
and feet is denied.


REMAND

With respect to the veteran's claim for a higher initial 
rating for service-connected bilateral hearing loss, although 
further delay is regrettable, the Board finds that additional 
development is necessary prior to appellate review.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).

The veteran alleges that his hearing acuity has decreased 
since his last VA audiological examination in October 2003.  
Consequently, it is the judgment of the Board that another 
compensation examination for bilateral hearing loss, with 
audiometric testing, is warranted.  38 U.S.C.A. § 5103A(d) 
(West 2002); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Moreover, although the RO sent the veteran a VCAA letter in 
April 2002, this letter pertained to the issue of service 
connection, and the Board finds that the RO should send the 
veteran another VCAA letter, which advises him of any 
evidence that is necessary to substantiate his claim for a 
higher initial rating for bilateral hearing loss, as well as 
the evidence VA will attempt to obtain and which evidence he 
is responsible for providing.



Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
letter with respect to his claim for a 
higher initial rating for bilateral 
hearing loss.

2.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for hearing loss since 
October 2003.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of the 
related medical records which are not 
already on file.

3.  The RO should schedule the veteran 
for a VA audiological examination to 
evaluate the current level of severity of 
the veteran's bilateral hearing loss.  
The claims file should be provided to and 
reviewed by the examiner, and the 
examination report should reflect that 
this was done.  All necessary testing 
should be performed, including 
audiometric testing. 

4.  The RO should then re-adjudicate the 
claim for a higher rating for bilateral 
hearing loss, with consideration of 
staged ratings under Fenderson v. West, 
12 Vet. App. 119 (1999).  If the claim is 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


